     Case 1:20-cv-02262-EGS Document 18 Filed 08/24/20 Page 1 of 4




08/24/2020                                 /s/Jackie Francis
 Case 1:20-cv-02262-EGS Document 18 Filed 08/24/20 Page 2 of 4




(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
     Case 1:20-cv-02262-EGS Document 18 Filed 08/24/20 Page 3 of 4




08/24/2020                                /s/Jackie Francis
 Case 1:20-cv-02262-EGS Document 18 Filed 08/24/20 Page 4 of 4




(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
